DETAILED ACTION
Responsive to the Preliminary Amendment filed January 31, 2020. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the instantaneous power”, “the frequency and time”  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the vicinity, “the Fz and Cz location”, the 10-20 EEG system”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the Cz, P3, O2, Fz, F4, and C5 locations”, the 10-20 EEG system”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the α and θ frequency bands”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitations "the Hilbert transformation”, “the first derivative” .  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wavelet decomposition”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 is directed to a computer program. Program per se is not one of the four categories of patent eligible subject matter and therefore the claimed invention is directed to non-statutory subject matter.  
Claim 20 is directed to a recording medium. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by II-Hwa Kim et al, “Detection of braking intention in diverse situations during simulated driving based on EEG feature combination”, Journal of Neural Engineering, 2015, pp. 1-12, Vol. 12. 
As per claim 1, Kim et al teach a method for determining the intention of a user of a vehicle to brake or accelerate, comprising: 
acquiring a plurality of EEG signals on the user (see at least section 2.3, fig 5), 
applying a predetermined spatial filter on the plurality of EEG signals so as to obtain a target EEG component (see at least page 5), 
detecting a spectral pattern in the EEG component corresponding to an intention to brake or detecting a spectral pattern in the EEG component corresponding to an intention to accelerate (see at least abstract, sections 2.2, 2.5, fig 5).
As per claim 2, Kim et al teach determining the instantaneous power of the EEG component according to the frequency and time, and wherein detecting said spectral patterns comprises detecting a spectral pattern in the instantaneous power of the EEG component within a predetermined spectral saliency mask corresponding to an intention to brake or detecting a spectral pattern in the instantaneous power of the EEG component within the predetermined spectral saliency mask corresponding to an intention to accelerate (see at least figs 5-6, 8, sections 2.3, 3.1).
As per claim 3, Kim et al teach wherein the predetermined spatial filter is centered in the vicinity of the Fz and Cz locations in the 10-20 EEG system (see at least page 6-7).
As per claim 4, Kim et al teach wherein the EEG signals are acquired at the Cz, P3, O2, Fz, F4, and C5 locations in the 10-20 EEG system (see at least page 6-7).
As per claim 5, Kim et al teach wherein detecting said spectral patterns is performed in a frequency band comprising at least the α and θ frequency bands (see at least section 2.3).
As per claim 6, Kim et al teach further comprising an additional detection of a phase pattern in the EEG component or in the EEG signals corresponding to an intention to brake or an additional detection of a phase pattern in the EEG component or in the EEG signals corresponding to an intention to accelerate (see at least figs 7-8).
As per claim 7, Kim et al teach wherein detecting said spectral pattern is performed at a first instant in the EEG component and detecting said phase patterns is performed at a second instant in the EEG signals or in the EEG component, the first instant and the second instant being separated by a first predetermined duration (see at least figs 7-8).
As per claim 8, Kim et al teach wherein the predetermined first duration is comprised between 0.8 and 1.2 seconds (non-functional descriptive language).
As per claim 9, Kim et al teach comprising storing a time window of the EEG component having at least a predetermined second duration (see at least sections 2.5, 3.1).
As per claim 10, Kim et al teach detecting an intention to move the right foot of the user using the EEG signals at a third instant, if an intention to move the right foot of the user is detected, performing said detection of the spectral patterns at the first instant in the stored time window of the EEG component, the first instant and the third instant being separated by said predetermined second duration (see at least pages 10-11).
As per claim 11, Kim et al teach wherein the predetermined second duration is comprised between 0.2 and 1.2 seconds (non-functional descriptive language).
As per claim 12, Kim et al teach an additional detection of a phase pattern in the EEG component or in the EEG signals corresponding to an intention to brake or an additional detection of a phase pattern in the EEG component or in the EEG signals corresponding to an intention to accelerate, and wherein detecting said phase patterns is performed at the second instant in the stored time window of the EEG component (see at least figs 7-8).
As per claim 13, Kim et al teach wherein said phase patterns comprise a phase realignment (non-functional descriptive language).
As per claim 17, Kim et al teach wherein detecting a spectral pattern is performed using a machine-learning classifier and/or wherein detecting a phase pattern is performed using a machine-learning classifier (see at least sections 3.1, 3.2).
Claims 18-20 comprise similar limitations as the claims above and therefore are rejected under similar rationale. 

Allowable Subject Matter
Claim 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the PTO-892 References Cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661